DETAILED ACTION
This is the Office action based on the 16709993 application filed February 11, 2020, and in response to applicant’s argument/remark filed on April 28, 2021.  Claims 1-20 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
 Claim 1 recites the term “strained semiconductor region”.  The specification discloses “(a) mechanically deformed crystalline material corresponds to a material that has its crystalline lattice parameter(s) lengthened or shortened.  In the case where the deformed lattice parameter is greater than the so-called "natural" parameter of the crystalline material, this is termed tensile deformation.  When the deformed lattice 
        The mechanical deformation states of a crystalline material are associated with mechanical strain states.  For all that, it is also common to refer to these deformation states as mechanical strain states.  In the present application, this notion of deformation is designated in a generic manner by the term "strained"”.  Therefore, for the purpose of examining the term “strained semiconductor region” will be interpreted as a semiconductor region having either a compressive stress of a tensile stress, i.e. having a stress value that is not zero. 
The term “remove” and “removing” are used in many claims.  The specification does not define these terms.  According to McMillan dictionary, to remove means “to take something or someone away from a place”.  Therefore, for the purpose of examining the term “remove” will be interpreted as take away at least a part of.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “forming a 
        In the first embodiment described here, the modification of the first portions 120 corresponds to the implementation of a chemical reaction transforming the strained semiconductor of the first portions 120 into another material forming the second portions 121. 
        According to a first exemplary embodiment, this chemical reaction corresponds to an oxidation of the strained semiconductor.  This oxidation corresponds for example to a thermal oxidation, for example of RTO type, or a plasma enhanced oxidation, or more generally any dry or wet oxidation suitable for transforming the strained semiconductor of the first portions 120. 
        Thus, the first strained semiconductor portions 120, here strained SiGe, are transformed into second portions 121 of material which is, in this first embodiment, different from the strained semiconductor (see FIG. 8).  According to the exemplary embodiments described above, the material of the second portions 121 is for example semiconductor oxide and/or semiconductor nitride.         By transforming the material of the first portions 120 without modifying that of the remainder of the region 110, the interface between the strained semiconductor of the region 110 and the dielectric material of the buried dielectric layer 104 is modified at the first and second lateral edges 118, 130.  The second portions 121 then form mechanical barriers, or mechanical support elements, which prevent, during the removal of the mask 114, excessive relaxation of the strained semiconductor of the region 110 which takes place notably at the interface with the buried dielectric layer 104.         This modification is carried out such that the width of the first portions 120, along a direction substantially perpendicular to the lateral edges 118, 130 (corresponding to the dimension "a" in FIG. 8) is between around 3 nm and 25 nm, or between 5 nm and 20 nm.  In the exemplary embodiment described here, the semiconductor of the layer 102 is also exposed to the chemical reaction implemented to transform the strained 
Claims 2-20 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 
Claims 1-7, 10-11 and 16-20 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Balakrishnan et al. (U.S. PGPub. No. 20160197147), hereinafter “Balakrishnan’147”:--Claims 1, 2, 3, 4, 11, 16, 20: Balakrishnan’147 teaches a method of processing a semiconductor substrate, comprisingforming a strained SiGe layer on a buried oxide layer ([0029-0031], Fig. 1 and 2); forming a hardmask on the strained SiGe layer (Fig. 5A), then etching the strained SiGe layer through the hardmask to form a plurality of fins and isolation trenches (Fig. 5B, [0033]);exposing the fin to oxygen to oxidize the fin and form a silicon oxide layer around the fin while leaving the hardmask in place ([0034], Fig. 6A);thinning the fin (Fig. 8); andremoving the hardmask ([0037]);        It is noted that the strained SiGe layer is equivalent to the superficial layer, the hardmask is equivalent to the etching mask, and the silicon oxide layer is equivalent to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 8 and 9 rejected under 35 U.S.C. 103 as obvious over Balakrishnan’147 as applied to claim 1 above, and further in view of Doris et al. (U.S. PGPub. No. 20160372551), hereinafter “Doris”--Claim 8: Balakrishnan’147 teaches the invention as above.  Balakrishnan’147 fails to teach depositing a dielectric layer in the cavity after forming the silicon oxide layer.        Doris, also directed to manufacturing a FinFET device, teaches that a FinFET device may be made by forming the SiGe fins separate by isolation trenches over a buried oxide layer, then depositing an oxide layer over the fins and into the trenches (Fig. 1-3).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to deposit an oxide layer over the fins and into the trenches in the invention of Balakrishnan’147 because Doris teaches that such step would be efficient in manufacturing the FinFET device. --Claim 9: Balakrishnan’147 further teaches to etch the fins, the etching terminates within the buried oxide layer (Fig. 8, [0036]).  Thus, the trench extends into the buried oxide layer.

Claims 12, 13 and 15 rejected under 35 U.S.C. 103 as obvious over Balakrishnan’147 as applied to claim 1 above, and further in view of Balakrishnan et al. (U.S. PGPub. No. 20160359045), hereinafter “Balakrishnan’045”:
Claim 14 rejected under 35 U.S.C. 103 as obvious over Balakrishnan’147:--Claim 14: Although Balakrishnan’147 is silent about the material of the hard mask, since it is well known in the art that it is not possible to form a layer that is exactly zero stress consistently due to routine manufacturing variability, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a hard mask that comprise a material that does not have a stress that is exactly zero, i.e. having either a compressive or a tensile stress, in the invention of Balakrishnan’147. 
Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, Applicant's arguments are persuasive but are moot in view of the new ground(s) of rejection shown above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/THOMAS T PHAM/Primary Examiner, Art Unit 1713